Citation Nr: 0936579	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy, nephropathy, and retinopathy, to 
include as due to exposure to herbicide agents.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1960, and from May 1963 to June 1970.  The Veteran 
subsequently served in the Naval Reserve through July 1997.
 
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the benefits sought on 
appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in July 2009 the Veteran waived his right to have this 
evidence reviewed in the first instance by the RO.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is shown to have been 
incurred in service and is etiologically related to service.

2.  The Veteran's peripheral neuropathy, nephropathy, and 
retinopathy are shown to be causally related to his diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for peripheral 
neuropathy, nephropathy, and retinopathy have been met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus 
with peripheral neuropathy, nephropathy, and retinopathy.  As 
this matter involves a lengthy procedural history, a review 
of the proceedings thus far is in order.

The Veteran originally sought service connection for the 
conditions on appeal in August 2001.  In a May 2002 rating 
decision, his claim was denied.  The Veteran appealed the 
rating decision, and the matter arrived before the Board in 
February 2004.  In a February 2004 decision, the Board denied 
service connection for diabetes mellitus, with peripheral 
neuropathy, nephropathy, and retinopathy as a result of 
exposure to herbicides.  The Board determined that although 
the .Veteran had served in the waters off the shore of the 
Republic of Vietnam, such service did not warrant application 
of the presumption of herbicide exposure because the Veteran 
never set foot on land in that country.  

The Veteran appealed the Board's February 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Court).  In an August 2006 decision reversing the 
Board's decision, the Veterans Court held that a VA manual 
provision, VA Adjudication Procedure Manual M21-1, Part III, 
 4.08(k)(1)-(2) (Nov. 1991), created a presumption of 
herbicide exposure based on receipt of the Vietnam Service 
Medal for purposes of service connection for diseases 
associated with herbicide exposure.  In so holding, the 
Veterans Court found the manual provision to be a substantive 
rule and invalidated a subsequent amendment to that 
provision.  The Veterans Court also found that neither the 
statute nor the regulation governing herbicide exposure 
claims precludes application of the presumption of herbicide 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.  Accordingly, the Veterans Court 
held that, for the purpose of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
Veteran's receipt of a Vietnam Service Medal, without any 
additional proof required that a Veteran who served in waters 
offshore of the Republic of Vietnam actually set foot on 
land.

Following the August 2006 Veterans Court decision, the 
Department of Veterans Affairs (VA), through the VA Office of 
the General Counsel (OGC), prepared a recommendation that the 
Department of Justice (DOJ) appeal Haas to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
appeal was subsequently undertaken.  

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Haas effective October 16, 
2008.  The Veteran subsequently filed a petition for a writ 
of certiorari to the Supreme Court, which was denied on 
January 21, 2009.  Haas v. Peake, 129 U.S. 1002 (2009).

Following the May 2008 Federal Circuit's decision, the matter 
was returned to the Veterans Court.  On March 10, 2009 the 
Veterans Court issued a decision consistent with the 
directives of the Federal Circuit, affirming in part and 
vacating in part the Board's February 2004 decision.  The 
Veterans Court remanded the vacated portion of the claim back 
to the Board for further development.  Judgment was entered 
on April 7, 2009, and the Veterans Court issued mandate 
effective June 8, 2009.

Based on the Federal Circuit's decision, the Veterans Court 
affirmed that part of the Board's February 2004 decision that 
denied service connection for type-II diabetes mellitus, 
peripheral neuropathy, nephropathy, and retinopathy based on 
a presumption that he was exposed to herbicides.  The portion 
of the Board's decision addressing entitlement to service 
connection for these conditions on a direct basis was vacated 
and remanded.  On remand, the Board is directed to afford the 
Veteran a VA medical examination to determine whether it is 
at least as likely as not that the Veteran's type-II diabetes 
mellitus was incurred in or aggravated by active service, and 
to determine wither it is at least as likely as not that 
either peripheral neuropathy, nephropathy, or retinopathy is 
due to service or secondary to diabetes mellitus.  The Board 
is further directed to provide an adequate statement of 
reasons and bases for its decision, to include discussion of 
service treatment records dated from October 1967 and August 
1968.  The Veterans Court noted that on remand, the Veteran 
is free to submit additional evidence and argument on the 
remanded matters, and specifically, that he is free to pursue 
his claim that he was "actually exposed" to herbicides 
while on board his ship.   

In this vein, the Board notes that Veteran has recently 
submitted additional evidence and argument supporting his 
claim that he was "actually exposed" to herbicides.  
Submissions in this regard include positive nexus opinions 
dated from November 2007 and July 2007 that attribute his 
current diabetes to Agent Orange exposure, deck logs from 
1967 to 1969 indicating the position of the Veteran's ship in 
Vietnamese waters, an August 2009 affidavit of the Veteran, 
an Australian study addressing the effect of herbicidal 
agents in the distillation process of sea water into drinking 
water, and a 2008 update from the Institute of Medicine on 
the health effects in Vietnam Veterans of exposure to 
herbicides.  These submissions are in addition to existing 
evidence submitted by the Veteran supporting both his actual 
exposure to Agent Orange, including aerial application 
studies on the drift patterns of sprayed chemical agents, as 
well as evidence supportinghis claim of presumptive exposure 
to herbicides.

In addition, the Veteran has submitted a January 2009 report 
of Michael D. Adickman, M.D., who was the Veteran's primary 
care physician in the 1980s and 1990s.  Indeed, the Board 
notes that at the Veteran's July 2003 personal hearing, he 
testified to having received private medical treatment from 
Dr. Adickman for a number of years.  It is the opinion of Dr. 
Adickman that the Board finds dispositive of the Veteran's 
claim at this point.

In his report, Dr. Adickman concluded, "[y]our Navy medical 
records in 1967 and 1968 clearly establish you were suffering 
from gout. There is a strong association between gout and 
diabetes. In my opinion these records reflect that you had 
chemical diabetes or pre-diabetes."  In reaching that 
conclusion, Dr. Adickman first noted a May 18, 1967 service 
treatment record indicating that before the Veteran's tour of 
duty in the waters of Vietnam, he was healthy and not 
afflicted with any diseases.  Dr Adickman then noted that in 
a record dated October 4, 1967, the Veteran was suffering 
from hypertension, increased tortuosity and narrowing of the 
arterioles of the eyes, abnormal white blood cell counts, 
abnormal red blood cell counts, early renal insufficiency, 
and abnormal uric acid levels.  Dr. Adickman concluded that 
the uric acid finding in particular "clearly support[ed] the 
diagnosis of gout."  He further noted the Veteran had 
abnormal glucose tolerance test results at that time.  Dr. 
Adickman noted that a subsequent episode of acute gouty 
arthritis in July 1968 had been "appropriately diagnosed."  
He also examined laboratory findings of August 1968, and 
noted an elevated uric acid reading and evidence of kidney 
insufficiency.  Based on these laboratory results, clinical 
findings, and the diagnoses rendered in service, Dr. Adickman 
concluded that the Veteran's diabetes originated in service.

While the Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims, 
its independent review of the Veteran's service treatment 
records confirm documentations of gout.  See Crowe v. Brown, 
7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Beginning on October 3, 1967, gout was suspected as a 
provisional diagnosis.  On October 4, 1967, the Veteran was 
diagnosed with acute gouty arthritis with hyperuricemia, and 
had an abnormal glucose tolerance test.  On July 24, 1968, 
the Veteran's history of gout was noted.  On July 27, 1968 he 
sought treatment and was again diagnosed with gout.  In a 
service treatment record of August 21, 1968, the examining 
physician noted that on review of his medical record, gout 
and diabetes mellitus were "highly suspected."  The 
physician noted that the etiology of the suspected diabetes 
was unclear.  The Veteran again sought treatment for apparent 
symptoms of gout on August 26, 1968.  An episode of gout was 
again documented in November 1969.
	
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
As the medical record establishes a current diagnosis of 
diabetes, the Veteran's service treatment records document 
the existence of gout and possible diabetes mellitus, and Dr. 
Adickman has concluded that the Veteran's diabetes originated 
in service as chemical diabetes or pre-diabetes, the Board 
finds that the requirements of service connection have been 
met.   

There is no evidence to the contrary of Dr. Adickman's 
report.  As noted by both the Federal Circuit and the 
Veterans Court, the Veteran has not yet been afforded a VA 
medical examination for his claim.  However, in light of Dr. 
Adickman's findings and the absence of any evidence to the 
contrary, the Board finds that a remand for such an 
examination is both unnecessary and would be prejudicial to 
the Veteran at this point.  Dr. Adickman's findings are 
supported by details contained in the Veteran's service 
treatment records.  He was the Veteran's treating physician 
for over ten years and is familiar with the Veteran's medical 
problems and history.  There is no reason to question either 
the credibility or competency of his opinion, and, as noted 
above, there is absolutely no evidence to contradict it.  As 
noted by the Veterans Court in the March 2009 decision, under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation claims, VA must provide a VA medical examination 
only where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
fourth requirement of McLendon is not met in this case and a 
VA examination is not necessary.

As for the Veteran's claims for peripheral neuropathy, 
nephropathy, and retinopathy, the Board finds these too have 
been substantiated.  In order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the 


regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the revision, 
as this version is more favorable to the Veteran.  See 
generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, the medical evidence establishes that the Veteran has 
current peripheral neuropathy, nephropathy, and retinopathy, 
and that these conditions are related to his diabetes 
mellitus.  For example, in a VA treatment record of May 2002 
the Veteran was diagnosed with "DM [diabetes mellitus] with 
PVD [peripheral vascular disease] and neuropathy."  He was 
also diagnosed with "DM neuropathy" in a VA treatment 
record of August 2000.  In separate August 2000 VA treatment 
records, the Veteran was diagnosed with "DM retinopathy" 
and "DM/recurrent UTI's [urinary tract infections], 
nephropathy."  The Veteran's nephropathy and retinopathy 
have also been included as chronic conditions in the 
Veteran's medical history throughout the medical record.  For 
example, diabetic nephropathy is listed as a chronic 
condition in VA treatment notes of November 2000, February 
2001, March 2001, February 2002, and May 2002.  Diabetic 
retinopathy is listed as a chronic condition in VA treatment 
notes of February 2001, February 2002, and May 2002.  The 
Board finds that this evidence clearly establishes that the 
Veteran's peripheral neuropathy, nephropathy, and retinopathy 
are related to his diabetes mellitus.

For all of the above reasons, the Board finds that service 
connection is warranted for the Veteran's diabetes with 
peripheral neuropathy, nephropathy, and retinopathy.

Notice and Assistance

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claims for service connection.  This is so because the Board 
has taken action favorable to the Veteran by granting service 
connection for the claims on appeal; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for diabetes mellitus with peripheral 
neuropathy, nephropathy, and retinopathy, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


